DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20   provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims1, 7-17 of copending Application No. 16/810,352 in view of Pasko. 

Co-pending Application No. 16/810,352
Present Application No. 16/810,480

receiving a user instruction;

determining a virtual viewpoint according to the user instruction, wherein the virtual viewpoint is selected from a multi-angle free-perspective range, and the multi-angle free-perspective range is a range supporting virtual viewpoint switching viewing of a to-be-viewed area; and

displaying content for viewing the to-be-viewed area based on the virtual viewpoint, 



wherein the content is generated based on a data combination and the virtual viewpoint, and the data combination includes pixel data and depth data of multiple synchronized images, 
the depth data providing third-dimensional information outside of a plane image, 
and an association relationship exists between image data the depth data of a respective image of the multiple synchronized images,
and the multiple synchronized images have different perspectives with respect to the to-be-viewed area.


receiving a user instruction when a video is played;
determining a virtual viewpoint according to the user instruction, the virtual viewpoint being selected from a multi-angle free-perspective range, and the multi-angle free-perspective range being a range that supports virtual viewpoint switching on a to-be-viewed area; and

displaying an image of the to-be-viewed area according to the virtual viewpoint at a specified frame moment, wherein the specified frame moment is determined based on the user instruction, 
the image is generated based on a data combination and the virtual viewpoint, the data combination includes pixel data and depth data of multiple synchronized images at the specified frame moment, image data 




and the multiple synchronized images have different perspectives on the to-be-viewed area.

Claim11 recites the method according to claim 1, wherein the user instruction comprises a voice control instruction.
Claim8 recites the method of claim 1, wherein the user instruction includes a selection of a preset viewpoint for viewing the to-be-viewed area.
Claim12 recites the method according to claim 1, wherein the user instruction comprises a selection of a preset viewpoint for viewing the to-be-viewed area.
Claim9 recites the method of claim 8, wherein the preset viewpoint is taken as the virtual viewpoint.
Claim13 recites the method according to claim 12, wherein the preset viewpoint is the virtual viewpoint.
Claim10 recites the method of claim 1, wherein the user instruction includes a 


providing a selection option of the specific object.
Claim15 recites the method according to claim 14, wherein prior to receiving the user instruction, the method further comprises:
determining specific objects of the to-be-viewed area through image recognition technology; and
providing options of selecting the specific objects.
Claim12 recites the method of claim 1, wherein the user instruction includes at least one of a position and a perspective of the virtual viewpoint.
 Claim16 recites the method according to claim 1, wherein the user instruction comprises at least one of a position or a perspective of the virtual viewpoint.
Claim13 recites the method of claim 1, wherein the user instruction includes attitude change information from at least one of a gyroscope and a gravity sensor.
Claim17 recites the method according to claim 1, wherein the user instruction comprises gesture changing information of at least one of a gyroscope or a gravity sensor.
Claim14 recites the method of claim 1, further comprising: receiving a trigger instruction; and receiving the user instruction in response to the trigger instruction.
Claim18 recites the method according to claim 1, wherein a trigger instruction is received, and the user instruction is received in response to the trigger instruction


 Regarding claim1 , the claims of the copending application does not disclose and Pasko  discloses specified frame moment, wherein the specified frame moment is determined based on the user instruction ([0074], fig. 7B step 780, the video or virtual video is provided to client device starting at next panning point  which identified in steop775).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select viewing perspective based on viewer request such that the viewer is able to view objects from multiple angles as desired.

Regarding claim2, Pasko discloses the method according to claim 1, wherein a frame moment when the user instruction is received is the specific frame moment ([0030], panning point is frame or an image in a virtual video where a user is allowed to pause and pan, ([0074], fig. 7B steps 770 and 775, identify next video or virtual video and identify next panning point in the video or virtual video based on user input)).

Regarding claim3, Pasko discloses the method according to claim 1, wherein the specific frame moment is determined based on time indication information corresponding to the user instruction ([0030], panning point is a time   in a virtual video where a user is allowed to pause and pan, [0074], fig. 7B steps 770 and 775, identify next video or virtual video and identify next panning point in the video or virtual video based on user input).


Regarding claim4, the claims of the copending application discloses all the limitations of claim1 above but does not disclose and Pasko discloses receiving a play resuming instruction; and resuming to play a video for the to-be-viewed area that is viewed from the virtual viewpoint in response to the play resuming instruction ([0022], [0037], [0046], [0053], [0059], user input to resume playback).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to resume playback based on user command as in Pasko in order to switch and view the desired view point.
Claim5 is rejected for similar reason as described in claim4 above.
Claims 6-10 are unpatentable over claims2-6 of the copending application.
Claims19-20 are unpatentable over claims16-17 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12-14, 16-17 are rejected under 35 U.S.C. 102(a)(1)  as being disclosed  by Pasko US 2014/0270706.

Regarding claim1 , Pasko discloses a method comprising: receiving a user instruction when a video is played([0074], fig.7b step 760, user input to change viewpoint); determining a virtual viewpoint according to the user instruction, the virtual viewpoint being selected from a multi-angle free-perspective range, and the multi-angle free-perspective range being a range that supports virtual viewpoint switching on a to-be-viewed area([0074], fig. 7B steps 770 and 775,  identify next video or virtual video and identify next panning point in the video or virtual video based on user input); and displaying an image of the to-be-viewed area according to the virtual viewpoint at a specified frame moment, wherein the specified frame moment is determined based on the user instruction([0074], fig. 7B step 780, the video or virtual video is provided to client device starting at next panning point  which identified in steop775),the image is generated based on a data combination and the virtual viewpoint, the data combination includes pixel data and depth data of multiple synchronized images at the specified frame moment, image data and depth data of each image have an association relationship, and the multiple synchronized images have different perspectives on the to-be-([0028], disparity map may be considered a depth component and may be merged (associated relationship) with the images in the videos to generated RGBZ images of the video, fig. 6).

Regarding claim2, Pasko discloses the method according to claim 1, wherein a frame moment when the user instruction is received is the specific frame moment ([0030], panning point is frame or an image in a virtual video where a user is allowed to pause and pan, ([0074], fig. 7B steps 770 and 775, identify next video or virtual video and identify next panning point in the video or virtual video based on user input)).

Regarding claim3, Pasko discloses the method according to claim 1, wherein the specific frame moment is determined based on time indication information corresponding to the user instruction ([0030], panning point is a time   in a virtual video where a user is allowed to pause and pan, [0074], fig. 7B steps 770 and 775, identify next video or virtual video and identify next panning point in the video or virtual video based on user input).

Regarding claim4, Pasko discloses the method according to claim 1, further comprising: receiving a play resuming instruction ([0022], [0037], [0046], [0053], [0059], user input to resume playback); and resuming to play a video for the to-be-viewed area that is viewed from the virtual viewpoint in response to the play resuming instruction ([0022], [0037], [0046], [0053], [0059], user input to resume playback).


([0046], [0053], [0059], resume playback).

Regarding claim6, Pasko discloses the method according to claim 4, wherein determining the virtual viewpoint according to the user instruction comprises: determining a base viewpoint for viewing the to-be-viewed area, the base viewpoint including a position and a perspective of the base viewpoint([0030], panning point is a time   in a virtual video where a user is allowed to pause and pan); and using the base viewpoint as a reference to determine the virtual viewpoint according to the user instruction and an association relationship between the user instruction and a changing manner of the virtual viewpoint based on the base viewpoint ([0074], fig. 7B steps 770 and 775, identify next video or virtual video and identify next panning point in the video or virtual video based on user input).

Regarding claim12, Pasko discloses the method according to claim 1, wherein the user instruction comprises a selection of a preset viewpoint for viewing the to-be-viewed area ([0074], fig.7b step 760, user input to change viewpoint).

Regarding claim13, Pasko discloses the method according to claim 12, wherein the preset viewpoint is the virtual viewpoint ([0074], fig.7b step 760, user input to change viewpoint of virtual video).

([0074], user input indicating that the user wants to pan around an event and/or event location).

Regarding claim16, Pasko discloses the method according to claim 1, wherein the user instruction comprises at least one of a position or a perspective of the virtual viewpoint ([0074], user input indicating that the user wants to pan around an event and/or event location).

Regarding claim17, Pasko discloses the method according to claim 1, wherein the user instruction comprises gesture changing information of at least one of a gyroscope or a gravity sensor ([0008], [0066-0067], movable display device includes sensors such as gyroscope, magnetometer etc. claim8).

Claims 19-20 are rejected for similar reason as described in claim1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims7-10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pasko as applied to claims 1-6, 12-14, 16-17, 19-20  above, and further in view of Yoo et al US 2010/0146389 (hereinafter Yoo).

Regarding claim7, Pasko teaches all the limitations of claim6 above but do not teach detecting a path of the touch point in a touch-sensitive screen, the path including at least one of starting point, an ending point, and a moving direction of the touchpoint, and using the path as the user instruction. Yoo teaches detecting a path of the touch point in a touch-sensitive screen, the path including at least one of starting point, an ending point, and a moving direction of the touchpoint, and using the path as the user instruction([0016], [0032],  changing virtual object or viewpoint according to user  movement, direction of touch point as shown in fig. 3. ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform user instruction as in Yoo in order to allow the user to perform controlling the camera to switch between different virtual viewpoints effortlessly.

Regarding claim8, Yoo further teaches the method according to claim7, wherein the association relationship between the path and the changing manner of the virtual viewpoint based    on the base viewpoint comprises: the path being two paths, at least one touchpoint in the two paths moving in a direction away from each other, and a position of the virtual viewpoint moving in a direction toward the to-be-viewed area([0030-0033], operation 310 includes two touch point(two path)  indicating a user gesture to make the virtual object move towards the user (zoom in), fig. 3-4 ) .
The motivation for combining the prior arts discussed in claim7 above.

Regarding claim9, Yoo further teaches the method according to claim7, wherein the association    relationship between the path and the changing manner of the virtual viewpoint based on the base viewpoint comprises: the path being two paths, at least one touchpoint in the two paths moving in a direction toward each other, and a position of the virtual viewpoint moving in a direction away from the to-be-viewed area([0030-0033], operation 310 includes two touch point(two path)  indicating a user gesture to make the virtual object move away from the user (zoom out), fig. 3-4 ) .
The motivation for combining the prior arts discussed in claim7 above.

 Regarding claim10, Yoo further teaches the method according to claim 7, wherein the association relationship between the path and the changing manner of the virtual viewpoint based on the base viewpoint comprises: the path being one path, a moving distance of the touchpoint being related to a change magnitude of a perspective, and a direction of movement of the touchpoint being related to a direction of change of the perspective([0035-0036],  operations 330 move left, operation 340 move right, operation 350 move up and operation 360 move down., fig.3-4).
The motivation for combining the prior arts discussed in claim7 above.

([0009], [0011]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform user instruction as in Yoo in order to allow the user to perform controlling the camera to switch between different virtual viewpoints effortlessly.
Claim11 is rejected under 35 U.S.C. 103 as being unpatentable over Pasko as applied to claims 1-6, 12-14, 16-17, 19-20  above, and further in view of Ioffe et al US 2014/0198178 (Ioffe).

Regarding claim11,Pasko  teaches all the limitations of claim1 above but does not tach and Ioffe teaches the user instruction comprises a voice control instruction ([0037], [0043], user input voice commands to  change  viewpoints).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use voice control command as in Ioffe because it would allow the user to change viewpoint effortlessly. 

Claim15 rejected under 35 U.S.C. 103 as being unpatentable over Pasko as applied to claims 1-3, 12-14, 16-17, 19-20  above, and further in view of Fathi et al US 2017/0220887 (hereinafter Fathi).

([0026], [0035], object of interests (specific object) in a scene detected and recognized); and providing options of selecting the specific objects ([0144], object of interest recognized in the scene selected by a user).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform object recognition as in Fathi in order to allow the user to manipulate the viewpoint of the selected object to explore further the objects characteristic/shape and texture efficiently.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484